FAULKNER, Justice.
This is an appeal from an order denying Spring Hill Lighting recovery on a claim for an alleged sale of lighting equipment. We affirm.
This suit resulted when the Chairman of Deacons of Bethany Baptist Church notified Spring Hill that the church would not buy 8 decorative chandeliers. The trial judge heard the case ore tenus and, with findings of facts, found that the Church had cancelled the contract and that the Church was not liable for any alleged damages to Spring Hill. We have reviewed the evidence and find it sufficient to support the judgment. See Stevens v. Thompson, 279 Ala. 232, 184 So.2d 140 (1966).
On the issue of damages, we find that Spring Hill Lighting & Supply did not introduce any credible evidence to support its claim for damages. The only evidence found in the record on the question of damages is hearsay. So, even had we disagreed with the trial judge on the issue of breach of contract, we would have had to uphold his judgment because of Spring Hill’s failure to offer competent proof of damages. Cf. Crommelin v. Montgomery Independent Telecasters, Inc., 280 Ala. 391, 194 So.2d 548 (1967).
AFFIRMED.
TORBERT, C. J., and ALMON, SHORES and EMBRY, JJ., concur.